Title: To James Madison from Alexandre Monnier, [31 December 1816]
From: Monnier, Alexandre
To: Madison, James


        
          Davis Tavern Washington [December 31, 1816]
        
        Alexandre Monnier Marchand à buffalo (état de New york) venant de Richemond pour y vendre quelques terres, n’ayant pu y réussir forcé de Séjourner en cette ville depuis 12 Jours avec Sa famille, faute de moyens ayant été désapointé d’une Somme de 300 $ par georges Nelson négt. à Petersburg en Virginie.
        Après avoir inutilement fait toutes les démarches possibles pour Se procurer l’Argent nécessaire pour rendre Sa Famille à la Maison, après avoir enfin écrit chez lui à Sa mere, ne recevant point de réponse et ne Sachant a quoi attribuer ce Silence, il ose prend⟨rait⟩ liberté de S’Adresser à Mr. Le président des états unís, pour le prier de le retirer de l’Embaras pénible où

il Se trouve avec Son épouse et Son fils dont la position exige le retour le plus prompt. Il laisse Mr. Le président juger du désespoir où il est de voir Sa famille Souffrir journallemen⟨t⟩ des caprices d’un Mtre. d’Auberge qui ne sait que trop la position où Se trouve cette infortunée famille.
        Si Mr. le président daigne lui rendre ce Service quoiqu’il lui Soit totalement étranger, il lui promet Sur l’honneur que la traite qu’il lui donnera sur Mr Leack cahr. de la bank de Niagara à Buffalo, ou tout autre, lui Sera payé aussi⟨tôt⟩ présentation.
        I’l attend avec inquiétude une reponse de Mr. le président qui Mettra il ose l’Espérer fin aux peines qu’endurent Sa famille. I’l a l’honneur d’être avec le plus profond respect, Monsieur le Présiden⟨t⟩, Votre Très humble et très obéissant Serviteu⟨r⟩
        
          Aldre. Monnie⟨R⟩
        
       
        CONDENSED TRANSLATION
        Alexandre Monnier, merchant at Buffalo (state of New York), coming from Richmond in order to sell some lands there and not succeeding, was forced to remain in this city for twelve days with his family, lacking means having been disappointed of a Sum of 300⟨$?⟩ by George Nelson doing business at Petersburg in Virginia. After having fruitlessly done all the acts possible to procure the money necessary to return his family to their home, after having finally written home to his mother, receiving no answer and not knowing to what to attribute this silence, he dares take the liberty to address His Excellency the President of the United States, in order to beg him to help him out of the painful embarrassment in which he finds himself, with his wife and his son whose position demands the promptest return possible. He leaves His Excellency the President to judge of the despair he feels, seeing his family suffering daily from the whims of an innkeeper who knows all too well the position where this unfortunate family find themselves. If His Excellency the President would deign to render him this service, even though he is a total stranger to him, he promises him, on his honor, that the draft he will give him on Mr. Leack cahr. of the Bank of Niagara at Buffalo, or any other, will be paid to him as soon as presented. He awaits with anxiety an answer from His Excellency the President which will put an end, he dares to hope, to the pains which his family is enduring.
      